                                  1

                                  2

                                  3

                                  4                            IN THE UNITED STATES DISTRICT COURT

                                  5                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      ANDREA WOOD,                                    Case No. 19-cv-04266-MMC
                                                       Plaintiff,
                                  8
                                                                                         ORDER DENYING PLAINTIFF'S
                                                 v.                                      MOTION FOR SANCTIONS
                                  9

                                  10     COUNTY OF CONTRA COSTA, et al.,                 Re: Dkt. No. 53
                                                       Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          The Court is in receipt of plaintiff Andrea Wood's "Motion for Sanctions," filed

                                  14   October 7, 2019, by which she seeks, pursuant to Rule 11(c) of the Federal Rules of Civil

                                  15   Procedure, an order of sanctions against counsel of record for the County Defendants in

                                  16   the above-titled action.

                                  17          The Court having fully considered the matter, the motion is hereby DENIED,

                                  18   plaintiff having failed to show she served the motion at least 21 days before she filed it

                                  19   (see Pl.'s Rule 11(c)(2) Certificate); see also Fed. R. Civ. P. 11(c)(2), and, more

                                  20   importantly, plaintiff having failed to show a violation of Rule 11.

                                  21          IT IS SO ORDERED.

                                  22

                                  23   Dated: October 10, 2019
                                                                                                 MAXINE M. CHESNEY
                                  24                                                             United States District Judge
                                  25

                                  26
                                  27

                                  28
